Citation Nr: 1215675	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  05-41 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine for the period prior to April 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for DDD of the lumbar spine for the period since April 1, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In July 2004, the Veteran submitted a claim for a higher rating for DDD.  In January 2005, the RO denied the claim.  He disagreed.  In September 2010, the RO increased the rating to 20 percent effective April 1, 2010.  A rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the Veteran has not withdrawn the appeal, the issues remain in appellate status as outlined on the Title Page. 

In March 2009, the Veteran testified at a videoconference hearing before the undersigned at the Atlanta RO.  A transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The claim was previously remanded by the Board in March 2011 for further evidentiary development of obtaining private treatment records and a VA medical opinion.  This was accomplished, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran has not alleged unemployability due to his service-connected disability, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the period prior to April 1, 2010, the lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine 60 degrees or less, or combined ranges of motion 120 degrees or less, or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome.

2.  For the period since April 1, 2010, the lumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DDD of the lumbar spine for the period prior to April 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria for a rating in excess of 20 percent for DDD of the lumbar spine for the period since April 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  

Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for DCs 5235 to 5243, unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula include degenerative arthritis of the thoracolumbar spine (DC 5242).

The General Rating Formula provides as follows:

* a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;
* a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and
* a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  (Note (1)).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (Note (2)).

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Formula provides as follows:

* a 10 percent rating with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; 
* a 20 percent rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and 
* a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

Also for consideration is DC 5010 for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis (DC 5003).   Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.

Increased Rating Prior to April 1, 2010

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the claim for a rating in excess of 10 percent for a lumbar spine disability for the period prior to April 1, 2010.  Specifically, the evidence does not show forward flexion of the thoracolumbar spine greater than 30 but less than 60 degrees, or combined ranges of motion 120 degrees or less, or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome

The Veteran filed his claim in June 2004.  In a March 2004 private treatment record, the private examiner reported that the Veteran had a long history of back pain.  The private examiner further reported that the Veteran's lumbar spine was minimally limited in forward flexion.  The private examiner diagnosed ankylosing spondylitis and lumbar spine DDD.  

The December 2004 VA examination of the spine reflected that the Veteran experienced functional limitations of not being able to perform manual tasks for more than 4 hours a day without extreme pain.  He reported pain and stiffness in the lower back.  The examiner indicated that the Veteran's posture and gait were within normal limits.  The examiner also noted that there was no tenderness or muscle spasm of the lumbar spine, no complaints of radiating pain on movement, and no incapacitating episodes within the last 12 month period.  X-rays showed mild degenerative changes of the lumbar spine.  The diagnosis was mild DDD of the lumbosacral spine.  

Range of motion testing in December 2004 indicated that the Veteran's flexion was 0 to 88 degrees, with pain at the endpoint.  Extension was 0 to 30 degrees, without pain.  Right and left lateral flexion was 0 to 30 degrees, without pain.  Right and left rotation was 0 to 20 degrees, with pain at the endpoints.  On repetitive use, the examiner opined that there was pain, but no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The examiner also remarked that there was no ankylosis of the spine and no signs of IVDS.  

In private treatment records dated from July 2004 to December 2004, the treating clinicians reported decreased forward flexion of the lumbar spine and tenderness in the paralumbar muscles.  During the March 2009 Board hearing, the Veteran testified that he used a cane to walk and that he had functional limitations of prolonged sitting and standing and that he had constant pain in his spine, but that he performed back exercises and worked out every day.  He also testified that he had trouble walking straight, had radiating pain and numbness from his spine down into his legs, and that his last incapacitating episode was 1998.    

In July 2009 and January 2010 private treatment records, the private clinicians noted decreased range of motion of the lumbar spine in forward flexion, extension, rotation, and bending.  The diagnoses were ankylosing spondylitis with essentially fused spine and chronic deformities.  

Based upon these findings, the Board finds the assignment of a rating in excess of 10 percent is not warranted for the period prior to April 1, 2010, as the requirements of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour attributed to a service-connected disability have not been met at any time prior to April 1, 2010.  

Specifically, overall flexion was found to be 88 degrees.  As noted above, the December 2004 VA examination report reflected repetitive motion with pain; however, the examiner found there was no additional limitation of motion due to the pain.  

The evidence also does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician.  Nor did have spasm of the lower lumbar paraspinous muscles.  The evidence does also not show neurological impairment and thus the criteria for a separate rating for neurological abnormality have not been met.  

Increased Rating Since April 1, 2010

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the claim for a rating in excess of 20 percent for the period since April 1, 2010.  Specifically, the evidence does not show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

The April 2010 VA examination of the spine reflects that the Veteran experienced functional limitations of limited prolonged sitting and standing.  He reported pain and stiffness in the lower back.  He also reported flare-ups once per month, where his disability was 40 percent worse than normal.  The examiner noted that there were no incapacitating episodes within the last 12 month period.  The examiner also reported a stiff gait and normal posture.  The diagnosis was severe ankylosing spondylitis of the lumbar spine.  The VA examiner opined that the Veteran's ankylosing spondylitis was a genetic disease that was unrelated to his service-connected disability and was the cause of his symptomatology.  

Range of motion in April 2010 was reported as 0 to 40 degrees, with pain throughout.  Extension was 0 to 30 degrees, with pain throughout.  Right and left lateral flexion was 0 to 20 degrees, with pain throughout.  Right and left rotation was 0 to 20 degrees, with pain throughout.  On repetitive use, the examiner opined that there was additional limitation of motion of 30 degrees of flexion due to pain.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The examiner also opined that the Veteran did not have any muscle spasm.  

In an April 2011 addendum opinion, provided by the same examiner who examined the Veteran in April 2010, the examiner opined that the Veteran's service-connected lumbar spine DDD only accounted for 10 percent of his current disability.  The VA examiner opined that the lumbar spine DDD caused some pain on motion, but did not cause any limitation of motion. 

The Court has held that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, but also may not ignore medical evidence that makes such differentiation.  Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In this case, the evidence supports a finding that only 10 percent of the Veteran's lumbar spine symptomatology is attributable to service-connected DDD.  The April 2011 examiner also opined that DDD would cause some pain on motion, but would not cause any limitation of motion.   

Based upon these findings, the Board finds the assignment of a rating in excess of 20 percent for lumbar spine DDD is not warranted for the period from 
April 1, 2010, as the requirements of forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome attributable to the service-connected disability have not been met at any time since April 1, 2010.  

Specifically, overall flexion was found to be 40 degrees.  The April 2010 VA examination report reflects repetitive motion did show pain and that there was additional limitation of motion of 30 degrees of forward flexion due to the pain; however, the April 2011 examiner opined that the Veteran's service-connected lumbar spine DDD did not cause any limitation of motion.  

The evidence also does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician.  He had spasm of the lower lumbar paraspinous muscles; however, the spasm was not severe enough to result in an abnormal gait or abnormal spine contour.  The evidence does also not show neurological impairment and thus the criteria for a separate disability rating for neurological abnormality have not been met.  

With respect to both periods, the Board has considered whether a higher rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Here, the Board notes the Veteran's reported impairment of function, such as limited prolonged sitting and standing, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

For example, the December 2004 VA examination report reflected specific findings of limitation of flexion to 88 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  Similarly, the April 2010 VA examination report reflects specific findings of limitation of flexion to 40 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

The Board has considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the lumbar spine DDD according to the appropriate diagnostic codes.  He is also not competent to differentiate the symptomatology that is related to his service-connected lumbar spine DDD and the symptomatology related to the nonservice-connected ankylosing spondylitis.  

Such competent evidence concerning the nature and extent of the lumbar spine DDD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which this disability is evaluated.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 20 percent for lumbar spine DDD for the period from April 1, 2010.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 

For these reasons, the Board finds that the preponderance of the evidence is against a finding of a rating in excess of 10 percent for lumbar spine DDD for the period prior to April 1, 2010, and against a rating in excess of 20 percent for the period since.  As such, the appeal is denied. 

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran described, limitation of motion and pain on motion, are the symptoms included in the criteria found in the rating schedule for his disability.  Because the schedular rating criteria is adequate to rate the Veteran's disability, the other two steps in the analysis of extra-schedular ratings need not be reached.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in October 2009.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA and private treatment records.  

Next, VA examinations were undertaken in December 2004 and April 2010 (with an addendum opinion in April 2011).  As part of the examinations, treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the examinations were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for DDD of the lumbar spine for the period prior to April 1, 2010, is denied.

A rating in excess of 20 percent for DDD of the lumbar spine for the period since April 1, 2010, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


